Citation Nr: 0928128	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-30 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of rheumatic fever prior to June 
2, 2004.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of rheumatic fever from June 2, 
2004, through November 25, 2008.

3.  Entitlement to an evaluation of 60 percent for service-
connected residuals of rheumatic fever from November 26, 
2008.

NOTE:  The Board notes that the Veteran was in receipt of a 
temporary evaluation of 100 percent from February 23, 2007, 
through April 30, 2007, for the insertion of a pacemaker and 
convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1942 to May 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) on behalf of 
the Boston, Massachusetts RO of the Department of Veterans 
Affairs (VA) which, in pertinent part, continued a non-
compensable evaluation for the service-connected residuals of 
rheumatic fever.  In a December 2006 rating decision, the 
evaluation for residuals of rheumatic fever was increased to 
10 percent, effective September 23, 2003, which was the 
original date of the claim for an increased rating.  An 
additional rating decision issued in December 2008 increased 
the Veteran's evaluation for residuals of rheumatic fever to 
30 percent effective June 2, 2004, and to 60 percent 
effective November 26, 2008.  In April 2009, a temporary 100 
percent evaluation was established for the period from 
February 23, 2007, through April 30, 2007, for the insertion 
of a pacemaker and convalescence.  As a higher schedular 
evaluation for this disability is possible for the periods of 
the appeal not covered by the temporary total evaluation, the 
issue of entitlement to an increased rating for the residuals 
of rheumatic fever remains before the Board on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

In his October 2006 personal hearing before a rating officer 
at the RO, the Veteran discussed arthritis in his fingers, 
legs, and arms.  The Board refers the issue of service 
connection for arthritis in the veteran's fingers, legs, and 
arms to the RO for appropriate action.

In October 2006, the Veteran presented personal testimony 
during a hearing before a decision officer at the RO.  A 
transcript of the hearing is of record.

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing before a member of the Board of Veterans' 
Appeals in December 2007.  Therefore, his request for a 
central office Board hearing is considered as having been 
withdrawn.  38 C.F.R. § 20.704 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Prior to January 16, 2004, residuals of rheumatic fever 
were manifest by the need for medication.

3.  From January 16, 2004, through November 25, 2008, 
residuals of rheumatic fever were manifest by evidence of 
cardiac hypertrophy and insertion of a pacemaker.

4.  From November 26, 2008, residuals of rheumatic fever were 
manifest by estimated METs of 3-5.




CONCLUSIONS OF LAW

1.  Prior to January 16, 2004, the criteria for an evaluation 
in excess of 10 percent for residuals of rheumatic fever have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7000 (2008).

2.  From January 16, 2004, through November 25, 2008, 
excepting the period from February 23, 2007, through April 
30, 2007 during which the Veteran was entitled to a temporary 
total evaluation for the insertion of a pacemaker, the 
criteria for an evaluation of 30 percent, but no higher, for 
residuals of rheumatic fever have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.104, Diagnostic 
Code 7000 (2008).

3.  From November 26, 2008, the criteria for an evaluation in 
excess of 60 percent for residuals of rheumatic fever have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in February 2004 and August 2008.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2008.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Correspondence to the Veteran 
sent in August 2008 fulfilled the notice requirements 
required by Vazquez-Flores.  This letter provided the 
diagnostic criteria of the applicable Diagnostic Code and 
informed the Veteran that he could submit statements 
regarding how his conditions affected his ability to work and 
statements that discussed how his disability symptoms 
affected him.  The Veteran was informed that these statements 
may affect how a disability evaluation is assigned.  The 
Veteran was given ample time to respond to the August 2008 
letter before his claim was readjudicated by way of a 
supplemental statement of the case issued in April 2009.  Due 
to the readjudication of the Veteran's claims after proper 
notice was provided to him, any defect regarding the timing 
of the notice letters constitutes harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that may result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the present 
analysis is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).

700
0
Valvular heart disease (including rheumatic heart 
disease)

During active infection with valvular heart damage 
and for three months following cessation of therapy 
for the active infection
100

Thereafter, with valvular heart disease (documented 
by findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in:


Chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent
100

More than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent
60

Workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X- ray
30

Workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required
10

NOTE (1):  Evaluate cor pulmonale, which is a form 
of secondary heart disease, as part of the 
pulmonary condition that causes it.


NOTE (2):  One MET (metabolic equivalent) is the 
energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level 
of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs 
by exercise testing cannot be done for medical 
reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported 
by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.

38 C.F.R. § 4.104, Diagnostic Code 7000 (2008)

Factual Background

In this case, a VA treatment note from April 2002 indicates 
that the Veteran had a normal-sized heart.  A progress note 
from December 2002 reveals no complaints of chest pain, 
dizziness, or shortness of breath.  A VA electrocardiogram 
(ECG) report from April 2003 revealed an atrioventricular 
block, a right bundle branch block, a left anterior 
fascicular block, and a trifascicular block.  In June 2003, a 
VA provider noted that the Veteran had no shortness of breath 
and very seldom got short of breath on exertion.  The Veteran 
reported that occasionally when he got up he would get mildly 
dizzy.  A follow-up record from January 2004 indicates that 
the Veteran had no chest pain, palpitation or dizziness at 
the time.

A private X-ray report from January 2004 shows that the 
Veteran had mild congestive heart failure.  The report also 
indicates that the Veteran had dyspnea that was likely a 
result of chronic obstructive pulmonary disease associated 
with either pneumonia or bronchitis.  A January 2004 VA ECG 
revealed an ejection fraction of approximately 55 percent.  
Left ventricular hypertrophy was present.  In another VA 
treatment note from May 2004, the Veteran reported 
experiencing a syncopal episode the previous Monday night.

A VA cardiology report dated June 2004 states that the 
Veteran did not have any significant symptoms of ischemia or 
congestive heart failure.  It was noted that the Veteran had 
preliminary mild aortic insufficiency, mild to moderate 
aortic stenosis, mild mitral regurgitation/mitral stenosis, 
and normal ejection fraction.  Another VA cardiology record 
from June 2004 states that the Veteran was able to walk 
approximately one-half mile.  It was noted that he could 
negotiate a flight of twelve stairs without significant chest 
pain or dyspnea.  The examiner noted that a previous record 
indicated that the Veteran had a syncopal episode, but on 
further questioning, the examiner determined that the Veteran 
had an episode of generalized weakness and not a syncopal 
episode.  No loss of consciousness or lightheadedness was 
present, and no orthopnea or paroxysmal nocturnal dyspnea was 
noted.  An ECG revealed that the left ventricle was mildly 
dilated with mild left ventricular hypertrophy.  It was 
observed that systolic function was normal with an estimated 
left ventricle ejection fraction of 50 to 55 percent.  

A VA cardiology record from July 2004 states that the Veteran 
denied chest pains, shortness of pain, paroxysmal nocturnal 
dyspnea, orthopnea, and dyspnea on exertion.  The note states 
that the Veteran said that he did not feel lightheaded when 
he ambulated or got up from a sitting to a standing position.  
It was indicated that the Veteran was able to walk stairs 
without chest pain or shortness of breath.

During a VA physical in April 2005, the Veteran reported 
increasing fatigue and weakness.  It was noted that he denied 
any chest pain and shortness of breath.  Moderate mitral 
regurgitation, moderate tricuspid regurgitation, and mild 
aortic stenosis were present.  A VA treatment note from 
April 2005 reveals that the Veteran denied any chest pains or 
shortness of breath.  An additional note from May 2005 
indicates that the Veteran denied dizziness.  

A VA examiner observed in October 2005 that the Veteran had 
no chest pain other than a cough, and he denied any 
dizziness.  Chest pains and dizziness were again denied in a 
VA treatment note from May 2006.

During the Veteran's October 2006 personal hearing before a 
hearing officer at the RO, the Veteran essentially asserted 
that his residuals of rheumatic fever had increased in 
severity.

A VA urgent care note from February 2007 shows that the 
Veteran complained of feeling fatigued and experienced 
dizziness and dyspnea on exertion.  He denied having any 
chest pain or discomfort.  He was transferred to a private 
facility, and a private hospital record from February 2007 
shows that the Veteran received a permanent pacemaker.

A VA X-ray taken in June 2007 revealed congestive heart 
failure.  In May 2008 and August 2008, VA treatment records 
show that the Veteran said he had no chest pains, 
palpitations, or dizziness.

On VA examination in November 2008, it was noted that the 
Veteran denied exertional chest pain.  He said he experienced 
one flight dyspnea on exertion, occasional paroxysmal 
nocturnal dyspnea, and two pillow orthopnea.  The examiner 
noted a history of near syncope with pacemaker inserted in 
2007.  Increasing weakness and fatigue with time was present.  
Ejection fraction was noted to be 50 to 55 percent with mild 
aortic stenosis, aortic insufficiency, and moderate mitral 
regurgitation.  The examiner estimated METs at 3-5.

Analysis

Based on a careful review of all of the evidence of record, 
the Board finds that prior to January 16, 2004, an evaluation 
in excess of 10 percent for residuals of rheumatic fever is 
not warranted inasmuch as the evidence of record for that 
time period does not contain any evidence of dyspnea, 
fatigue, angina, dizziness, or syncope.  Alternatively, prior 
to January 16, 2004, the evidence of record does not contain 
evidence of cardiac hypertrophy or dilatation.  Without 
evidence of cardiac hypertrophy or dilatation, or 
alternatively evidence of dyspnea, fatigue, angina, 
dizziness, or syncope as a result of a workload of greater 
than 5 METs but not greater than 7 METs, an evaluation in 
excess of 10 percent for residuals of rheumatic fever is not 
warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7000 
(2008).

However, an ECG performed on January 16, 2004, revealed left 
ventricular hypertrophy.  Left ventricular hypertrophy was 
also found on ECGs performed on January 17, 2004, and January 
20, 2004.  According to Diagnostic Code 7000, a 30 percent 
evaluation is warranted when there is evidence of cardiac 
hypertrophy on ECG.  Consequently, an evaluation of 30 
percent is warranted for residuals of rheumatic fever from 
January 16, 2004, through November 25, 2008, as that is the 
earliest time during the period of appeal that the evidence 
of record shows that an increased evaluation is warranted.

An evaluation in excess of 30 percent is not warranted from 
January 16, 2004, through November 25, 2008, as the evidence 
of record does not show more than one episode of acute 
congestive heart failure in the past year.  Although a 
private treatment record from January 2004 and a VA treatment 
record from June 2007 show that the Veteran had congestive 
heart failure, the two records are not from the same 12-month 
period.  Additionally, a VA treatment record from June 2004 
indicates that there were no significant symptoms of 
congestive heart failure.

An evaluation in excess of 30 percent is not warranted from 
January 16, 2004, through November 25, 2008, as the evidence 
of record does not show that a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope.  The Board observes that for 
this time period, the medical evidence of record contains no 
findings of METs.  The period contains a report of dyspnea in 
a January 2004 VA treatment note, but the note specifies that 
the dyspnea was likely a result of the Veteran's chronic 
obstructive pulmonary disease, not his rheumatic fever.  
Although a May 2004 VA report indicates that the Veteran had 
a syncopal episode, the June 2004 VA examiner indicated that 
the report of a syncopal episode was a mischaracterization 
and that the Veteran merely had a period of weakness-not a 
syncopal episode.  As the period from January 16, 2004, 
through November 25, 2008, does not contain evidence of 
dyspnea, fatigue, angina, dizziness, or syncope as a result 
of a workload of greater than 3 METs but not greater than 5 
METS as a result of the Veteran's rheumatic fever, an 
evaluation in excess of 30 percent is not warranted.

Although the Veteran complained of fatigue, dizziness, and 
dyspnea on exertion in a February 2007 VA urgent care record, 
the Board notes that the Veteran was transferred to a private 
facility and received a pacemaker.  The Veteran has received 
a temporary 100 percent evaluation for the period surrounding 
his pacemaker installation.

An evaluation in excess of 30 percent is not warranted from 
January 16, 2004, through November 25, 2008, as the evidence 
of record does not show that the Veteran had left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
January 2004 VA ECG revealed an ejection fraction of 
approximately 55 percent.  A June 2004 ECG revealed a left 
ventricle ejection fraction of 50 to 55 percent.  Thus, the 
evidence of record does not show that the Veteran had an 
ejection fraction of 30 to 50 percent from January 16, 2004, 
through November 25, 2008.

An evaluation in excess of 60 percent is not warranted from 
November 26, 2008, as the evidence of record does not show 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  None of the evidence of 
record from November 26, 2008, shows congestive heart 
failure.  The November 2008 VA examiner estimated the 
Veteran's METs as 3-5.  The ejection fraction shown in the 
November 2008 VA examination is 50 to 55 percent.  As none of 
the evidence of record shows that the veteran has chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent, an evaluation in excess of 60 percent 
is not warranted at anytime from November 26, 2008.

The Veteran's accredited representative noted that the 
November 2008 VA examiner only provided an estimate of the 
Veteran's METs.  However, the Board observes that Note 2 to 
38 C.F.R. § 4.104 indicates that an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  As the November 2008 VA 
examiner noted the Veteran's various disorders and observed 
that the Veteran experiences one flight dyspnea on exertion, 
the Board finds that the examination fulfilled the 
requirements of Note 2, and the estimation of METs is 
acceptable for rating purposes.

The Board has carefully considered the Veteran's statements 
that he is entitled to an increased rating due to the 
residuals of rheumatic fever.  The Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding diagnosis, causation, and medical extent of his 
residuals are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

The Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
residuals of rheumatic fever, that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating (38 C.F.R. § 3.321).  The Board notes that the regular 
schedular ratings account for some interference with 
employment.  Although the Veteran was hospitalized in 
February 2007 for the placement of a pacemaker, there is no 
probative evidence of any frequent periods of hospitalization 
related to the Veteran's residuals of rheumatic fever.  
Therefore, the Board finds that the regular schedular ratings 
appropriately compensate the Veteran for the level of 
disability shown, and referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of rheumatic fever prior to 
January 16, 2004, is denied.

Entitlement to an evaluation of 30 percent, but no higher, 
for service-connected residuals of rheumatic fever from 
January 16, 2004, through November 25, 2008, is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to an evaluation of 60 percent for service-
connected residuals of rheumatic fever from November 26, 
2008, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


